SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

318
CA 11-01302
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND SCONIERS, JJ.


JASON BURLEW, ET AL., PLAINTIFFS,
AND RICHARD KATCHUK, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

TALISMAN ENERGY USA INC., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


HARRIS BEACH PLLC, ALBANY (JOHN T. MCMANUS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAMSON, CLUNE & STEVENS, ITHACA (JOHN H. HANRAHAN, III, OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Steuben County
(Kenneth R. Fisher, J.), entered April 19, 2011 in a breach of
contract action. The judgment awarded plaintiff Richard Katchuk the
sum of $418,416.64 against defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court